DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1- 10 in the reply filed on 10/12/22 is acknowledged.
Response to Amendment
The Amendment filed 10/12/22 has been entered.  Claims 11- 21 are canceled.  Claims 1- 10 are being addressed by this Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shobayashi (US Pub. No. 2016/0015541 A1).

    PNG
    media_image1.png
    884
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    899
    930
    media_image2.png
    Greyscale

Regarding claim 1, Shobayashi discloses an embolic capture device comprising:
an elongated stent body (11, 11A- 11F) (Figs. 1- 3, 13- 17, 21- 37, 39) having a distal end (DE) (See Annotated Fig. 1 - - right of dashed line), a proximal end (PE) (See Annotated Fig. 1 - - left of dashed line), an axial lumen (AL) (See Annotated Fig. 1 - - arrow pointing inside the frame of the stent body 11) extending from the distal end (DE) to the proximal end (PE), and a luminal surface (LS) (See Annotated Fig. 1); 
at least two connecting struts (CS) (See Annotated Fig. 1) attaching the elongated stent body (11, 11A- 11F) to a pusher shaft (51) (Fig. 39) (Ps. [0111], [0158] - - an extruder such as a pusher; A base end portion 25 side (a side of being connected with a guide wire 51) of the stent 11D according to the fifth embodiment is made narrow in a rod-like shape); 
wherein the luminal surface (LS) of the elongated stent body (11, 11A- 11F) has a plurality of cells (C1, C2) (See Annotated Fig. 3); and each cell (C1, C2) has a distal end, a proximal end, and a cell axis (CA-1, CA- 2) (See Annotated Fig. 3) extending through both distal and proximal ends; 
wherein a first circumferential row of cells (R1) (See Annotated Fig. 3) along the luminal surface (LS) of the elongated stent body (11, 11A- 11F) have a first cell axis (CA-1) forming a first angle with a longitudinal axis of the stent body (LD) (Figs. 1- 3, 13- 17, 19- 31, 33, 35- 37, 39- 40), and a second circumferential row of cells (R2) (See Annotated Fig. 3) adjacent to the first circumferential row of cells (R1) having a second cell axis (CA-2) forming a second angle with the longitudinal axis of the elongated stent body (LD); and the first and the second angles are different (See Annotated Fig. 3 - - dashed double arrows of CA-1 being approximately parallel to the longitudinal axis (LD) and the dashed double arrows of CA-2 being at an obtuse angle to the longitudinal axis (LD)); and 
wherein the embolic capture device has a radially collapsed profile during delivery and a radially expanded profile upon deployment (See Figs. 32A- 32D) (P. [0159] - - FIGS. 32A to 32D are views showing the behavior of the stent 11D according to the fifth embodiment being pushed out from a catheter 41 and expanded).
Regarding claim 2, Shobayashi further discloses wherein each cell (C1, C2) is formed by two struts (S1-A, S1-B, S2-A, S2-B) (See Annotated Fig. 3), and at least one cell (C1) has different struts profile from at least one other cell (C2) (See Annotated Fig. 3).
Regarding claim 3, Shobayashi further discloses wherein at least one cell (C1) is formed by two wavy profiled struts (S1-A, S1-B), configured to be symmetrical across a center of the cell axis (CA-1) between the distal and proximal ends of the cell (See Annotated Fig. 3) (Ps. [0084], [0165] - - the stent 11 includes a plurality of circular bodies 13, as a wavy-line pattern body, that is arranged in a longitudinal axis direction LD (i.e. a center axis direction)).
Regarding claim 4, Shobayashi further discloses wherein the cell axis of all cells along a same circumferential row are parallel to each other (See Annotated Fig. 3).
Regarding claim 5, Shobayashi further discloses wherein at least a portion of the device is configured to axially rotate in a clock wise rotation (See Fig. 3) (P. [0087] - - As shown in FIG. 3, the winding direction (right-handed) of one coiled element 15 (15R) located at one side in the axial direction LD with respect to the circular body 13 and the winding direction (left-handed) of the other coiled element 15 (15L) located at the other side in the axial direction LD are opposite).
Regarding claim 6, Shobayashi further discloses wherein at least a portion of the device is configured to axially rotate in a counter clock wise rotation (See Fig. 3) (P. [0087] - - As shown in FIG. 3, the winding direction (right-handed) of one coiled element 15 (15R) located at one side in the axial direction LD with respect to the circular body 13 and the winding direction (left-handed) of the other coiled element 15 (15L) located at the other side in the axial direction LD are opposite).
Regarding claim 7, Shobayashi further discloses wherein each cell (C1, C2) has a height and length, and wherein at least one cell (C2) has a different height to length ratio from at least one other cell (C1) (See Annotated Fig. 3).
Regarding claim 8, Shobayashi further discloses wherein as the device resumes its radially expanded profile upon deployment, the device is configured to axially rotate in a first direction followed by an axial rotation in an opposite direction (See Figs. 32A- 32D) (P. [0159] - -the stent 11D is pushed out from the catheter 41 in a manner of rotating while swinging and expanded; it is noted that the swinging axial rotation alternates direction as the stent 11D is expanded).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 2 and 4- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsignore et al. (US Pub. No. 2011/0106237 A1) in view of Shobayashi (US Pub. No. 2016/0015541 A1).

    PNG
    media_image3.png
    736
    913
    media_image3.png
    Greyscale

Regarding claim 1, Bonsignore discloses an embolic capture device comprising:
an elongated stent body (100- 1600) (Figs. 1, 8, 10, 12, 14, 16) having a distal end, a proximal end, an axial lumen extending from the distal end to the proximal end, and a luminal surface; 
wherein the luminal surface of the elongated stent body (100- 1600) has a plurality of cells (C); and each cell (C) has a distal end, a proximal end, and a cell axis (CA) extending through both distal and proximal ends (See Annotated Fig. 1 - - showing exemplary cell (C) having a cell axis (CA) extending from the proximal end through the distal end of the cell (C)); 
wherein a first circumferential row of cells (R1) (See Annotated Fig. 1) along the luminal surface of the elongated stent body (100- 1600) have a first cell axis (A1) (See Annotated Fig. 1) forming a first angle (F1) (See Annotated Fig. 1) with a longitudinal axis of the stent body (110) (Fig. 1) (P. [0062]), and a second circumferential row of cells (R2) (See Annotated Fig. 1) adjacent to the first circumferential row of cells (R1) having a second cell axis (A2) (See Annotated Fig. 1) forming a second angle (F2) (See Annotated Fig. 1) with the longitudinal axis of the elongated stent body (110); and the first (F1) and the second angles (F2) are different (P. [0062] - - clockwise and counter-clockwise angles); and 
wherein the embolic capture device has a radially collapsed profile during delivery and a radially expanded profile upon deployment (P. [0108] - - An actuation mechanism at the proximal end of the delivery system can then be used to retract the outer constraining sheath and allow the stent to expand to its memory diameter).
Bonsignore does not disclose 
(claim 1) at least two connecting struts as claimed.
However, Shobayashi teaches that an elongated stent body (11) can be connected to a pusher shaft (51) in order to be pushed out of a catheter (41) (Figs. 32A- 32D) and expanded at a site of pathology (Ps. [0111], [0158], [0168]), the connecting structure including
(claim 1) at least two connecting struts (25) (See Figs. 33 - -showing at least two connecting struts forming base end portion 25; See Annotated Fig. 1 above) (P. [0158]) attaching the elongated stent body (11) to a pusher shaft (51) (See Figs. 33 and 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the elongated stent body associated with Bonsignore to include at least two connecting struts attaching the elongated stent body to a pusher shaft as taught by Shobayashi because it would allow the elongated stent body to be extruded by an extruder such as a pusher and moved in the catheter, and expanded at a site of pathology wherein the force in the longitudinal axis direction applied by the extruder/pusher interacts between the cells of the elongated stent body and propagate over the entire elongated stent body (Shobayashi - - See Figs. 32A- 32D) (Shobayashi - - Ps. [0016]- [0017], [0111] - - plurality of wavy-line patterned bodies and coiled elements are cells that make up the elongated stent body).
Regarding claim 2, Bonsignore in view of Shobayashi discloses the apparatus of claim 1, Bonsignore further disclosing wherein each cell (C) is formed by two struts (120, 140) (Figs. 1- 2, 6), and at least one cell has different struts profile from at least one other cell (See Fig. 1) (P. [0062] - - adjacent struts 104a, 104b have alternating (clockwise and counter-clockwise) strut profiles  along the longitudinal axis the elongated stent body; it is noted that because of the claim’s open-ended preamble, “comprising,” the limitations of the claim have been met).
Regarding claim 4, Bonsignore in view of Shobayashi discloses the apparatus of claim 1, Bonsignore further disclosing wherein the cell axis of all cells along a same circumferential row are parallel to each other (See Annotated Fig. 1 - - showing Parallel Cell Axes).
Regarding claim 5, Bonsignore in view of Shobayashi discloses the apparatus of claim 1, Bonsignore further disclosing wherein at least a portion of the device is configured to axially rotate in a clock wise rotation (P. [0063] - - alternating the pitch allows the tendency for one bridging member 104 to rotate clockwise to be balanced by the adjacent bridging member's tendency to rotate counterclockwise).
Regarding claim 6, Bonsignore in view of Shobayashi discloses the apparatus of claim 1, Bonsignore further disclosing herein at least a portion of the device is configured to axially rotate in a counter clock wise rotation (P. [0063] - - alternating the pitch allows the tendency for one bridging member 104 to rotate clockwise to be balanced by the adjacent bridging member's tendency to rotate counterclockwise).

Claim(s) 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shobayashi (US Pub. No. 2016/0015541 A1).
Regarding claim 9, Shobayashi further encompasses or makes obvious wherein as the device resumes its radially expanded profile upon deployment, the device is configured to axially rotate at a first speed followed by an axial rotation at a second speed (Fig. 17) (Ps. [0125]- [0127] - - when being distorted in a direction opposite to the winding direction of the coiled element 15, it is not likely that the stent 11 swells as a whole, a result of which malapposition is less likely to occur).  Since the device does not resume its radially expanded profile all at once or simultaneously, Shobayashi encompasses or makes obvious that the expansion by axial rotation as shown in Figs. 32A- 32D occurs at different speeds.
Regarding claim 10, Shobayashi further encompasses or makes obvious wherein as the device resumes its radially expanded profile upon deployment, the device is configured to axially rotate with a first torque strength followed by an axial rotation with a second torque strength (Fig. 17) (Ps. [0125]- [0127] - - since there are few portions at which the force in the radial direction RD in the stent 11 does not act, with regards to the distribution of the force in the radial direction RD in the stent 11, cells at which a high force acts locally and portions at which a force substantially becomes 0 (zero) locally are less likely to occur).  Since the device has a distribution of force during expansion by axial rotation as shown in Figs. 32A- 32D, Shobayashi encompasses or makes obvious that the torque strength of axial rotation occurs at different strengths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771